Judgment, Supreme Court, Bronx County (Janice Bowman, J., and a jury), entered August 3, 2001, in an action for medical malpractice, awarding the infant plaintiff prestructured damages of $1 million and $2 million for past and future pain and suffering, respectively, unanimously affirmed, with costs.
The damage awards do not deviate materially from what would be reasonable compensation to a teenager for the loss of two gangrenous toes and part of the metatarsal head, with concomitant pain, permanent gait impairment, embarrassment and increased susceptibility to future arthritis and injury (CPLR 5501 [c]; cf. Carl v Daniels, 268 AD2d 395 [2000], lv denied 96 NY2d 704 [2001]; Vasquez v Chase Manhattan Bank, 266 AD2d 3 [1999]; Dauria v City of New York, 178 AD2d 289 [1991], lv denied 80 NY2d 751 [1992]). We have considered defendants’ other arguments, including that plaintiffs attorney exceeded the bounds of permissible questioning and argument, and find them unavailing. Concur — Nardelli, J.P., Mazzarelli, Rosenberger, Ellerin and Gonzalez, JJ.